Citation Nr: 0416132	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  93-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1966.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  Thereafter, the veteran's claims file was 
transferred to the RO in San Juan, Puerto Rico.  In a 
November 1997 decision, the Board denied entitlement to 
service connection for PTSD.  The veteran appealed the denial 
of this claim to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 1998 order, the Court 
vacated and remanded the Board's decision for further 
development.  

In a March 2002 decision, the Board again denied service 
connection for PTSD.  A February 2003 Court order vacated and 
remanded the Board's March 2002 decision for further 
development finding that the veteran was provided inadequate 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  The Board remanded the case for further development 
in September 2003.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDING OF FACT

The competent and probative evidence of record does not show 
a diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has diagnosed PTSD as a result 
of several inservice stressors.  Specifically, he alleges 
that the death of a hometown friend in Vietnam and his own 
injury from a "punji stick" caused his PTSD.  He also 
alleges that he was a combatant while stationed in Vietnam 
and witnessed many casualties and experienced firefights and 
incoming mortar rounds.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
March 2004 letters to the veteran advised him of the types of 
evidence that he needed to send to VA in order to 
substantiate his claim for service connection, as well as the 
types of evidence VA would assist in obtaining.  In addition, 
the veteran was informed of his responsibility to identify, 
or to submit directly to VA, medical evidence of a current 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between a disease or injury in 
service and any current disability.  Furthermore, in that 
same letters, the RO requested that the veteran provide it 
with or identify any additional sources of evidence that 
could help to support his claim.  Moreover, the veteran and 
his representative were provided copies of the appealed 
February 1991 rating decision the May 1992 statement of the 
case and subsequent supplemental statements of the claim.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents and the 
March 2004 VCAA letters, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  
Thus, the Board finds that the veteran has been provided the 
notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA medical 
records and reports.  In addition, the March 2004 letter 
sought further information from the veteran regarding his 
treating physicians.  The veteran and a friend provided 
testimony at a June 1992 personal hearing.  In sum, the facts 
relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or the implementing regulations.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Factual Background

The veteran's service medical records reflect left leg and 
ankle complaints in late 1965, prior to his arrival in 
Vietnam in January 1966.  It was noted that he had fallen in 
December 1965, while on leave in Puerto Rico, necessitating 
treatment.  The records show that he was hospitalized on 
March 15, 1966 for a left ankle injury.  According to a 
hospital admission record, the veteran's injury occurred 
after he fell down some stairs in the company area in An Khe.  
He was hospitalized for several weeks thereafter for a 
possible fracture of the left foot; and aspiration of a left 
foot hematoma.  He was admitted to the 106th General Hospital 
in Japan for further treatment on his lower left extremity in 
late March 1966, until at least June 1966.  No mention was 
made at that time of a puncture wound to the foot.  He had 
initially arrived in Vietnam in January 1966, and returned to 
the United States in July 1966.  Service medical records show 
no complaints, findings, treatment or diagnoses associated 
with a left foot puncture wound or psychiatric complaints, 
despite the veteran's claims.

The veteran's service personnel records confirm that he 
served with the Headquarters Company, 1st Battalion, 35th 
Infantry while in Vietnam.  His Military Occupational 
Specialty (MOS) was listed as infantry indirect fire crewman.  
There is no indication that he received any combat awards or 
the Purple Heart.

A submitted April 1966 newspaper article reports on the 
interment of [redacted], who died in Vietnam at 
the age of 25.

A December 1967 VA medical examination report shows the 
veteran reported sustaining a left ankle fracture in March 
1966, but made no mention of being injured by a booby trap.  

VA treatment records, dating from March 1973 to March 1981, 
show the veteran initially reported that he injured his left 
foot when he stepped on a bamboo booby trap in Vietnam during 
treatment for thrombophlebitis in March 1973.  

During an August 1982 personal hearing, the veteran testified 
that he sustained a foot fracture when he stepped on a bamboo 
booby trap during combat.  He claimed the injury occurred 
nine months after he was stationed in Vietnam.  

A June 1990 VA psychology evaluation indicated that 
psychiatric testing results were "consistent with a 
psychodiagnostic impression of a combat-related PTSD."  No 
specific stressors were identified.  

A July 1990 private psychiatric examination report shows the 
veteran reported his problems began four years before with 
the divorce from his wife. The examiner diagnosed chronic 
undifferentiated schizophrenia and schizotypal personality.  
An October 1990 Social Security Administration (SSA) 
psychiatric examination indicates the veteran had a 
schizophrenic psychosis of recent onset.  The diagnosis was 
paranoid schizophrenia.  SSA records reflect that the veteran 
was awarded disability benefits in 1990 primarily due to 
schizophrenia.  No other psychiatric disorder was diagnosed.  

In a November 1990 written statement, the veteran claimed he 
injured his foot while in a rest area.  He stated that he 
fired 81-millimeter mortars during his service in Vietnam and 
witnessed three soldiers' deaths when a grenade exploded 
while they were cleaning their weapons.   He also stated that 
a friend from his hometown, later identified as "V.," was 
killed when he was shot in the mouth while he and the veteran 
were in a helicopter in Vietnam.

The veteran was afforded a VA psychiatric examination in 
December 1990.  He stated that during his nine months of 
service in Vietnam, he participated in firefights and was 
exposed to incoming mortars and artillery.  He reported 
having witnessed many casualties, including civilians.  When 
asked to provide details of specific combat stressors, he was 
reported to have become sullen and tearful, remaining silent.  
His responses were characterized as very sparse and evasive.  
He stated he was not wounded in combat, but injured his left 
foot in a fall.  The examiner diagnosed severe PTSD.

During his June 1992 personal hearing, the veteran testified 
that when he arrived in Vietnam, he found out "Sgt. V.," a 
friend from his hometown, had died in combat.  He was unable 
to identify V.'s unit, or supply his first name.  Sometime 
after learning of the death, he was riding in a convoy that 
was ambushed and, seeking cover, he fell into a hole where 
his left foot was injured by a "punji stick."  He testified 
that he was in Vietnam for six months prior to his foot 
injury and that he spent Christmas in Vietnam.  A childhood 
friend testified that he remembered the veteran was sent to 
Vietnam in Christmas 1965 and that he again saw the veteran 
in June or July 1966 when the veteran told him that he had 
injured his foot on a booby trap.

A September 1992 VA psychiatric examination, conducted by a 
board of three psychiatrists, notes that the veteran 
repeatedly mentioned the death of his close friend (whose 
name he could not recall), and nightly visits of his deceased 
father.  After examining the veteran and reviewing the 
evidence in his claims file, the board of psychiatrists noted 
that the veteran tried to present a sicker picture of himself 
than previously described.  The psychiatrists diagnosed an 
unspecified mental disorder.

In an April 1995 written statement, the veteran stated that 
he was fighting alongside "Sgt. V." when he died and the 
veteran was wounded.  They were both riding in a truck convoy 
when they came under attack.  The veteran also stated they 
were both in the same company at the time.  The veteran 
submitted a DD Form 1300 Report of Casualty for the veteran's 
alleged friend, indicating he died on March [redacted], 1966, as a 
result of gunshot wound received in hostile ground action.

An April 1995 statement from Jesus Infanson Ochoteci, M.D., 
indicates he had treated the veteran on several occasions 
since 1992 for psychiatric disabilities. According to Dr. 
Ochoteci, the veteran's symptoms supported a diagnosis of 
PTSD.  No specific stressors were listed; the veteran was 
described as a "Vietnam Conflict" veteran.

An October 1995 VA psychiatric examination report conducted 
by a board of two psychiatrists shows the examiners reviewed 
the veteran's claims folder and medical history.  The veteran 
reported that he and V. came under hostile fire while they 
were riding in a military vehicle, and that V. was shot while 
seeking cover.  After interviewing the veteran, the 
psychiatrists concluded that his symptoms did not support a 
diagnosis of PTSD; rather, "a typical psychotic picture" was 
evident.  Subsequent to reviewing the December 1995 VA social 
and industrial survey, the examiners concluded that a 
diagnosis of undifferentiated schizophrenic disorder was 
warranted.

The December 1995 VA social and industrial survey shows that 
the veteran stated that he stayed home most of the time and 
had limited social interaction because of his psychiatric 
conditions. He did not visit his relatives in the area.  
However, one of the veteran's neighbors stated that he 
visited his sister in the area, driving himself in his car, 
shopped, and did household chores.

In December 1999, the VA physician who initially examined the 
veteran in December 1990 and diagnosed PTSD, reviewed the 
claims file and subsequent medical history.  The physician 
noted that at the time of the previous examination, the 
veteran had denied being wounded in combat, although he spoke 
in general of being exposed to mortars and artillery, 
witnessing casualties, and injuring his leg.  The 
psychiatrist stated that the PTSD diagnosis had been based on 
the veteran's description of his symptoms.  The physician 
opined that the veteran's inability at the time of 
examination to give details regarding specific combat 
stressors prevented a conclusion of causal nexus between his 
symptomatology and his "combat" experience and further opined 
that a clear medical diagnosis of PTSD was not warranted at 
the time of the examination.

In June 2001, a report from the U.S. Armed Services Center 
for Research of Unit Records ("Records Center") was received 
concerning the veteran's claimed stressors.  According to the 
report, a serviceman, P. V., was killed by small arms fire in 
Vietnam on March 15th, 1966.  His rank was E-3 (Private First 
Class) and he served in Company A, 1st Battalion, 35th 
Infantry.  

During a July 2001 VA psychiatric examination, it was noted 
that the veteran had had no psychiatric hospitalizations but 
had received psychiatric care.  He selectively answered 
questions and concentrated his speech "on soldiers" and his 
"alleged PTSD."  The examiner commented that the veteran was 
very conscious in presenting memory problems, which were 
selective.  The examiner noted that the veteran was receiving 
Social Security disability benefits for schizophrenia.  

After examining the veteran, and thoroughly reviewing the 
claims file, the examiner stated that the veteran did not 
meet the diagnostic criteria for PTSD.  Malingering and 
antisocial personality were diagnosed instead. The examiner 
pointed out that the veteran's stressor, the death of V., 
occurred on a day when he injured his ankle, but not in 
combat.  Other inconsistent statements were noted, such as 
his reports that he stayed in his room all day versus his 
statement that he had "drastic reactions" when seeing 
National Guard convoys when traveling by car.  The examiner 
opined that the veteran was claiming situations, history and 
details of service, which were contradictory to the official 
reports in the records.  He stated that the veteran's intent 
was to gain benefits, and noted that the earlier diagnosis of 
PTSD was clarified as being erroneous by the examiner who 
rendered it.

The veteran and his representative have not responded to VA's 
further efforts to obtain relevant records regarding his 
claim.  However, in a copy of a letter from the veteran, 
addressed to the President of the United States, and received 
in February 2004, the veteran stated that he was receiving 
Social Security benefits for "post traumatic stress 
disorder," incurred as a result of  "combat" and having 
been "wounded in action."

III.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Review of the evidence of record reveals that the veteran has 
been diagnosed in the past with PTSD, apparently based on the 
examiners' acceptance of alleged in-service stressors 
described by the veteran.  However, the Board has a duty to 
analyze the credibility and probative value of the evidence 
of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As to the 
veteran's testimony and recounting of events in service, the 
Board finds such to be so inconsistent as to compel the 
conclusion that they are not credible.  

Further, the Board finds that the reports of the July 2001, 
October 1995, and September 1992 VA psychiatric examinations, 
as well as the December 1999 memorandum from the VA 
psychiatrist who examined the veteran in December 1990, and 
the July and October 1990 private psychiatric examinations, 
are more probative on the question of proper psychiatric 
diagnosis than the June 1990 VA psychological assessment and 
the April 1995 evaluation of Dr. Ochoteci.  The VA September 
1992 and October 1995 psychiatric examinations were completed 
by three and two-member boards, respectively.  Moreover, the 
October 1995 and July 2001 VA examiners specifically reviewed 
the veteran's claims files.  Therefore, the examiners' 
opinions and subsequent diagnoses were based on a formal 
mental status examination, as well as consideration of the 
veteran's alleged combat history and his past and present 
social and psychiatric status.  These examiners specifically 
found that the veteran did not have any findings to support a 
PTSD diagnosis.  

Likewise, the December 1990 VA examiner, after having an 
opportunity to review the veteran's medical records and 
service records, also concluded that the earlier diagnosis of 
PTSD was not warranted.  Several of the examiners noted the 
inconsistencies in the veteran's reports of his alleged 
stressors.  In fact, it is clear that when the veteran is 
evaluated in light of his verified military records, no 
medical professional has rendered a diagnosis of PTSD.  

On the other hand, review of the June 1990 psychological 
evaluation does not indicate that the veteran's records were 
reviewed and the diagnosis appears to be based on 
psychological testing only.  Moreover, Dr. Ochoteci's April 
1995 evaluation does not discuss any alleged stressors and 
appears to have relied solely on the veteran's history in 
concluding that his symptoms were consistent with a PTSD 
diagnosis.  When adequately explained, the Board is free to 
favor one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 26 (1998).

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of PTSD.  If there is 
no current diagnosis, service connection cannot be 
established.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



